Citation Nr: 1706113	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) at L5-S1 with herniated nucleus pulposus, in excess of 20 percent prior to September 24, 2016, and in excess of 40 percent thereafter. 

2.  Entitlement to an increased rating for cardiomegaly with mitral regurgitation in excess of 30 percent. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the April 2011 rating decision, the RO increased the rating for cardiomegaly with mitral regurgitation to a 30 percent, effective August 31, 2010.  In the January 2014 rating decision, the RO continued the 20 percent disability rating for DDD at L5-S1 with herniated nucleus pulposus.  

In October 2016, the Decision Review Officer (DRO) increased the assigned rating for DDD at L5-S1 with herniated nucleus pulposus to a 40 percent, effective September 24, 2016, creating a staged rating, as indicated on the title page.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran has described that he is unable to work due to his service-connected disabilities, to include as due to his DDD at L5-S1 with herniated nucleus pulposus.  See, e.g., Veteran's statement dated July 2013.  Thus, the question of entitlement to a TDIU is part of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased rating for cardiomegaly with mitral regurgitation in excess of 30 percent and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The evidence is at least evenly balanced as to whether symptoms of the Veteran's DDD at L5-S1 with herniated nucleus pulposus more nearly approximated forward flexion of 30 degrees or less, and symptoms did not more nearly approximate ankylosis of the entire thoracolumbar spine, or incapacitating episodes as defined in the applicable regulation.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for DDD at L5-S1 with herniated nucleus pulposus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In this case, the requirements of the statutes and regulation have been met.  VA notified the Veteran in May 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the May 2013 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and affording him VA examinations in May 2013, October 2014, October 2015, and September 2016 as to the severity of his DDD at L5-S1 with herniated nucleus pulposus.  The Board finds that the VA examination reports are adequate because they are based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

II.  Increased rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In the case of the Veteran's spine disability, however, the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless.

Here, the Veteran has been awarded a 20 percent prior to September 24, 2016, and 40 percent thereafter for at L5-S1 with herniated nucleus pulposus, under DC 5242.  

The criteria for rating disabilities of the spine are listed under Diagnostic Codes (DCs) 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.
For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2016). 

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

When rating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran filed his claim for an increased rating for his DDD at L5-S1 with herniated nucleus pulposus in February 2013. 

The Veteran was afforded a VA back examination in May 2013.  The Veteran reported back flare-ups.  The Veteran described the flare-ups as severe pain, decreased ranges of motion, and stiffness of the back.

Upon physical examination, the ranges of motion were recorded as flexion to 75 degrees with pain and extension to 20 degrees with pain.  Upon repetitive use- testing, there was no change in ranges of motion.  There was no additional limitation in ranges of motion following repetitive use-testing.  There was functional loss functional impairment in terms of pain, weakness, fatigability, incoordination, less movement than normal and pain on movement. 
There was no localized tenderness or pain to palpation for joints; guarding or muscle spasm; or muscle atrophy.  Muscle strength and deep tendon reflexes were normal.  Sensory examination revealed right lower leg, ankle, foot, and toes decreased sensation to light touch.  There was radicular pain to the right lower extremity.  The examiner indicated that the Veteran had IVDS of the thoracolumbar spine.  There were no incapacitating episodes due to IVDS.  The examiner diagnosed DDD of the lumbar spine and lumbar herniated nucleus pulposus (HNP) with IVDS.  The VA examiner opined that the Veteran's back disability impact his ability to work, as he experiences significant pain upon bending and walking. 

A private February 2013 magnetic resonance imaging (MRI) report of the lumbar spine shows disk bulges at L2/L3 L /S1 with multilevel degenerative changes, mild to mild central canal narrowing at L3/L4, and L4/L multilevel neural foraminal. 

During an October 2014 examination, the Veteran reported back pain with flare-ups.  Upon physical examination, the ranges of motion were recorded as flexion to 90 degrees with pain and extension to 30 degrees with pain.  Upon repetitive use- testing, there was no change in ranges of motion.  There was functional loss functional impairment in terms of pain on movement.  The examiner opined that flare-ups limit flexion and extension by an additional 10 and 5 degrees, respectively.  There was no localized tenderness or pain to palpation for joints; guarding or muscle spasm; or muscle atrophy.  Muscle strength and deep tendon reflexes were normal.  Sensory examination revealed right thigh and knee, lower leg, ankle, foot, and toes decreased sensation to light touch.  There was radicular pain to the left lower extremity.  The examiner indicated that the Veteran had IVDS of the thoracolumbar spine.  There were no incapacitating episodes due to IVDS.  The examiner opined that the Veteran's back disability impacts his ability to work, as the Veteran experiences pain upon walking and bending.  The examiner diagnosed radiculopathy of the right lower extremity.  

The Veteran was afforded a VA examination in October 2015.  The Veteran reported that he has back pain with daily flare-ups.  The Veteran stated that he requires a brace for ambulation.  Upon physical examination, the ranges of motion were recorded as flexion to 80 degrees with pain and extension to 20 degrees with pain.  The examiner noted that the pain caused functional loss.  There was no pain on weight bearing.  Upon repetitive use- testing, flexion was recorded to 70 degrees; extension was recorded to 20 degrees.  There was functional loss functional impairment in terms of pain and weakness.  There was no localized tenderness or pain to palpation for joints.  The examiner found that pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability upon flare-ups and repeated use over a period of time.  The examiner noted that the examination was not conducted during a flare-up.  There was no localized tenderness or pain to palpation for joints; guarding or muscle spasm; muscle atrophy; or ankylosis.  Muscle strength and deep tendon reflexes were normal.  

The examiner in October 2015 found that the Veteran had radicular pain in the left lower extremity.  The examiner indicated that the Veteran had IVDS of the thoracolumbar spine.  There were no incapacitating episodes due to IVDS.  The examiner diagnosed degenerative arthritis of the spine, lumbar HNP, and IVDS.  The examiner opined that the Veteran's back disability impacts his ability to work, as he is unable to walk long distances. 

In a December 2015 private emergency department summary, the Veteran was treated for acute flank pain. 

During a September 2016 examination, the Veteran reported chronic back pain with throbbing and stabbing sensations, flare-ups, and muscle spasms.  He also described radiating pain with numbness down to his lower extremities.  He indicated that he experiences flare-ups four times a month, during which time he exhibits severe back pain and must remain sedentary.  He stated that his flare-ups have caused him to miss 5 to 6 days from work.  The Veteran stated that he is unable to run, stand or sit for prolonged periods of time, bend over, or complete yard due to his back pain.  He indicated that he requires a brace and cane for ambulation. 

Upon physical examination in September 2016, the ranges of motion were recorded as flexion to 30 degrees with pain and extension to 10 degrees with pain.  The examiner noted that the decreased range of motion with flexion affects his ability to bend over.  Upon repetitive use testing, there was additional loss of function or range of motion.  The examiner found that pain, weakness, fatigability or incoordination significantly limit his functional ability upon flare-ups and repeated use over a period of time.  The examiner noted that the examination was not conducted during a flare-up.  There was pain on weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, ankylosis, or muscle atrophy.  The examiner found that the Veteran exhibited muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Deep tendon reflex and muscle strength was normal.  Sensory testing was normal.  The examiner indicated that the Veteran had IVDS of the thoracolumbar spine.  There were no incapacitating episodes due to IVDS that required bed rest prescribed by a physician.  The VA examiner opined that the Veteran's back disability impacts his ability to work.  The examiner explained that the Veteran described that he is occasionally absent for work due to his back pain, particularly during flare-ups.  The examiner diagnosed degenerative arthritis of the spine, IVDS, and spinal stenosis.

The Board finds that throughout the appeal period, the Veteran's DDD at L5-S1 with herniated nucleus pulposus symptoms most closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  Here, the evidence reflects back pain, severe flare-ups, stiffness, weakness, and limitation of motion.  Importantly, during the September 2016 examination, the Veteran's forward flexion was limited to 30 degrees with pain.  Although, during the appeal period, the Veteran was able to achieve forward flexion greater than 30 degrees, he has consistently reported flare-ups and severe back pain.  Furthermore, VA examiners have found that the Veteran experiences functional loss and functional impairment, to include, in terms of pain on movement, fatigue, and weakness.  Given that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees and that he experienced, less motion than normal, severe flare-ups, fatigue, and weakness the evidence is at least evenly balanced as to whether the symptoms of the Veteran's back spine disability more nearly approximate the flexion less than 30 degrees required for a 40 percent rating under the General Rating Formula throughout the appeal period.

Finally, in order to warrant an evaluation in excess of 40 percent for the Veteran's DDD at L5-S1 with herniated nucleus pulposus the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Here, neither VA treatment notes nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine for the appeal period.  Nor is there evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration for the appeal period.

As to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board finds that this provision provides no basis for assignment of any higher, or separate, compensable rating(s) in addition to those already assigned. 

In this regard, the Board acknowledges that the Veteran has reported pain and numbness in his lower extremities.  However, separate disability ratings have been assigned for radiculopathy of the right and left lower extremities associated with the service-connected low back disability.  See rating decision dated in January 2016.  There is no notice of disagreement with this decision of record.  Therefore, the neurological symptoms in the lower extremities are already contemplated by the ratings assigned for those disabilities, and the propriety of these ratings is not currently before the Board for consideration.  There has been no other neurological or findings related to the thoracolumbar spine disability.  Thus, the Board finds that the preponderance of the evidence weighs is against a finding that the Veteran has any additional, separately ratable neurological manifestations of a spine disability.  
.
For the foregoing reasons, the preponderance of the evidence reflects that an increased rating of 40 percent, but no higher, is warranted for the Veteran's DDD at L5 S1 with herniated nucleus pulposus.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Board finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  Specifically, the discussion above reflects that the symptoms of the Veteran's DDD at L5 S1 with herniated nucleus pulposus, his symptoms of pain, and its consequences including limitation of motion are contemplated by the appropriate rating criteria as set forth above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing).  Moreover, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Therefore, referral for consideration of an extraschedular rating is not warranted. 38 C.F.R. § 3.321 (b)(1).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Although the Veteran's service connected disabilities affect his employment, he has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, a rating of 40 percent is warranted for the Veteran's lumbar spine disability prior to September 24, 2016.  As the preponderance of the evidence is against any higher rating at any time during the appeal period, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

ORDER

Entitlement to a 40 percent, but no higher, at L5 S1 with herniated nucleus pulposus is granted prior to September 24, 2016, subject to controlling regulations governing the payment of monetary awards; a rating higher than 40 percent is denied for the entire appeal period.
REMAND

The Veteran's cardiomegaly with mitral regurgitation has been rated under DC 7000.  38 C.F.R. § 4.104 (2016).

A 30 percent rating is assigned when a workload of greater than 5 Metabolic equivalent (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on ECG, echocardiogram, or X-ray.  38 C.F.R. § 4.104 (2016).

A 60 percent rating is assigned when the disability results in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

A 100 percent rating is assigned when the disability results in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

The rating criteria provides an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

In October 2010, the Veteran was afforded a VA examination to assess the severity of his cardiomegaly with mitral regurgitation.

In February 2011, VA requested for an addendum opinion to the October 2010 examination.  In particular, the addendum opinion requested that the examining physician from the October 2010 to clarify the METS and "if the METS level is related to the diagnosed mitral valve regurgitation, to the right bundle branch block (noted on the EKG) or to the diagnosed cardiomegaly (or to all three)."

Although the April 2011 rating decision cites to the findings of this addendum opinion, such addendum opinion has not been associated with the claims file.  The Board finds that this is pertinent evidence that should be associated with the claims file.  Therefore, a remand is necessary to obtain the February 2011 addendum opinion and associate with the claims file.  If the Board is in error that the addendum is not in the electronic claims file, the AOJ should indicate the location of this document.

With regard to entitlement to a TDIU, there is evidence that the Veteran's service-connected back disability has significantly impacted his employability.  See, e.g., VA examination reports dated October 2015 and September 2016.  Although the Veteran is employed full time, he asserts that he is unable to work due to his service-connected disabilities.  See Veteran's statement dated July 2013.  In particular, he asserts that he requires continuous medication and injections, as a result of his service-connected disabilities, so he can report to work.  Id.  Thus, the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an increased rating for back disability.  See Rice, 22 Vet. App.at 453.  Upon remand, the AOJ is to consider this issue in the first instance, to include any appropriate development.

The Board also notes that the Court has held in a memorandum decision that, while denying referral for extraschedular consideration but remanding entitlement to a TDIU can be inconsistent and therefore erroneous, see Brambley v. Principi, 17 Vet.App. 20, 24 (2003), where, as here, the remand is for initial adjudication of the claim by the AOJ rather than to obtain additional evidence, and the issue of whether there was marked interference with employment was not reached, Brambley is distinguishable and the Board's action is not inappropriate.  See Daubenberger v. Shinseki, No. 11-2096, 2012 WL 5377736 (mem. dec., Nov. 2, 2012).  The Board finds the Court's reasoning persuasive and will therefore remand the claim for a TDIU for initial RO adjudication, notwithstanding having found above that referral for extraschedular consideration is not warranted.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since October 2016.  

All such available documents should be associated with the claims file.

2.  Obtain the February 2011addedeum opinion regarding the Veteran's service-connected cardiomegaly with mitral regurgitation and then associate with the claims file.  If the Board is in error that the addendum opinion is not in the claims file, the AOJ should identify the location of this document, and the Board apologizes for the error.

3.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


